DETAILED ACTION
This Office Action is a Response to Applicant’s Arguments and Amendment submitted 01/04/2022.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8 and 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2001/0031981 A1 to Evans et al. (hereinafter “Evans”) (previously of record).
Regarding claim 1, Evans discloses (see abstract; Figs. 1-26; and [0020]-[0037] & [0060]-[0106]) a method (Figs. 14-17, [0079]-[0087]), comprising: providing a device (10, Fig. 1) comprising a rotatable first tube (12), a distal end portion of which defines a plurality of flexible slats (struts 111, Fig. 18B defining cage 110, see [0088]-[0092], noting that a few different embodiments of the positioning cage are shown in Figs. 18B-F which function similarly as baskets 18/20 as earlier described in the specification as per [0092], see also [0060]/[0072]) that span a non-zero radial angle over at least a portion of their extent (see Fig. 18B and [0088]); inserting the distal end portion of the device into a vasculature of a patient (Fig. 14, [0079]); while rotating the first tube: radially expanding the plurality of slats (Fig. 15, [0080]) such that a constituent ones of the plurality of slats, at least in their radially expanded state, do not cross over each other (see Fig. 18B and [0088], the slats 111 do not cross over each other) and such that each of the plurality of slats is aligned with a longitudinal axis of the rotatable first tube over an entire length of the plurality of slats (see Fig. 18B and [0088], the slats 111 are aligned with the longitudinal axis along their entire length); and cutting tissue from walls of the vasculature (Fig. 16, [0081]-[0082]); retracting the plurality of slats toward a long axis of the first tube (this step is not explicitly mentioned by Evans but is inherently present; as discussed at [0063]-[0065] & [0080], the device is inserted in a low profile mode where the baskets 18/20 are in a retracted configuration so as to not cause trauma to the vessel walls as the device is inserted to the target site; likewise, it would be readily apparent that for the same reasons the baskets would be placed back in their low profile mode for removal of the device so as to also not cause trauma to the vessel walls); and removing the distal end portion of the device from the vasculature of the patient (this step is also not explicitly mentioned by Evans but is inherently present - the distal end portion of the device is not an implant and is not intended to be implanted in the body, therefore it is inherent that it will be removed from the vasculature of the patient).

Evans further discloses (claim 2) wherein at least a proximal portion of each of the plurality of slats is configured to be drawn distally until a proximal portion of each of the plurality of slats defines an angle of less than 90 degrees with a corresponding distal portion thereof (see Figs. 2-4); (claim 3) wherein providing is carried out with the plurality of flexible slats being formed by cuts in the distal end portion of the rotatable first tube (see Figs. 2-4/18B & [0074]); (claim 5) wherein cutting is carried out with each of the plurality of slats comprising a leading sharp edge (see [0066]); (claim 6) wherein the plurality of slats are coupled to a distal nose cone (114) and wherein radially expanding the plurality of slats comprises differentially rotating the distal nose cone relative to the first tube or differentially rotating of the first tube relative to the distal nose cone, to cause radial movement of the plurality of slats  (see Figs. 1/2/11/18B & [0075]-[0077] and [0080]-[0081] and [0088])); (claim 7) selectively bowing the plurality of slats radially outward and radially inward between the proximal end of the work element and the distal end of the work element (see Figs. 2-8 & 14-15; 18B and [0075]-[0077] and [0080]-[0081] and [0088]); (claim 8) wherein radially expanding and retracting are carried out by applying respective torsional forces to the first tube (see Figs. 2-8 & 14-15 and [0075]-[0077] and [0080]-[0081]); (claim 12) wherein providing is carried out with each of the plurality of slats forming a living hinge formed from the first tube (see [0074], as known to ordinary skilled artisans, a living hinge is a hinge made of the same material as the two pieces it connects, since the struts are laser cut, the hinge portion at the very beginning or end of the cut would result in a hinge made of the same material, therefore, a "living hinge"); (claim 13) configured as an embolectomy device (see [0020]-[0021]); (claim 14) configured as a thrombo-embolic protective device (see [0021]); (claim 15) configured as an atherectomy device (see [0020]); (claim 16) wherein inserting the distal end portion of the device into a vasculature of a patient further comprises enabling blood flow at least from a point distal to the work element to a point proximal thereto (see Figs. 14-15, blood is capable of flowing through and around the baskets 18/20); and (claim 17) wherein retracting the plurality of slats toward a long axis of the first tube is carried out with the retracted slats wrapped around the cut tissue (see [0082]-[0084]).

Allowable Subject Matter
Claims 4 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the following reasons for allowance are from parent application 14/884491, of which this application is a continuation thereof.  The prior art of record, alone or in combination, fails to teach, suggest, or disclose, inter alia, a device, as claimed in claim 1, comprising a first tube having a distal portion defining a work element with a plurality of slats spanning a non-zero radial angle, a second tube coupled to proximal ends of the slats and moveable distally within the first tube, wherein distal movement of the second tube causes the slats to expand away from the second tube and further distal movement causes the slats to expand further way from the second tube until a proximal portion of each of the slats buckles and inverts back toward the second tube.  These allowable limitations are all found in claim 9.  Accordingly, current claim 9 would be allowable for the same reasons as set forth in the parent application 14/884491.
With respect to claim 4, the prior art does not teach or suggest a radially expandable slats, wherein the slats are in a twisted spiral configuration and close to the longitudinal axis in an inserting step, and then in a radially expanded state, do not cross over each other and each slat is aligned with the longitudinal axis of the tube along the entire length of the slats.  Rather, Evan’s slats are either in a twisted spiral configuration in both the inserted/contracted and expanded configuration, or they are linear/straight in both the inserted/contracted and expanded configuration, but there is no suggestion that they are radially spiraled when constrained and then aligned with the long. axis when expanded.  

Response to Arguments
Applicant's arguments filed 05/26/2022 have been fully considered but they are not persuasive.  Applicant alleges that in the expanded state, the slats of Evans are not aligned with the long. axis along an entire length thereof.  Though this is true with respect to the embodiments of Fig. 7 (previously recited), the amended claim has resulted in a tweaked rejection to cite Fig. 18B, which shows that the slats can be arranged in a linear configuration where the slats are aligned with the long. axis along their entire length.  Note that as per [0088]-[0092], the slats may be either linear or in a spiral configuration, but would otherwise function to work in the same way in treating the occlusion.  


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAUN L DAVID/Primary Examiner, Art Unit 3771